Citation Nr: 0924419	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-21 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a rating action of October 1970 granting service 
connection for residuals of a gun shot wound of the right 
thigh with retained fragments and assigning an initial 10 
percent evaluation, contains clear and unmistakable error 
(CUE).   

2.  Whether a rating action of December 1977 granting service 
connection for varicose veins and assigning an initial 10 
percent evaluation, contains clear and unmistakable error 
(CUE).

3.  Entitlement to an effective date prior to October 23, 
1998, for the grant of service connection and the assignment 
of a separate non-compensable evaluation for scarring of the 
right thigh area.  

4.  Entitlement to an effective date prior to July 25, 2000, 
for the grant of service connection for degenerative changes 
of the right thigh associated and evaluated with residuals of 
a gun shot wound of the right thigh with retained fragments. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1970 
and from May 1971 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran's claims have been brought under theories 
including CUE and entitlement to earlier effective dates 
under the applicable regulations, as such, the claims have 
been characterized as shown on the title page of this 
decision.  The Board is satisfied that consideration of the 
claims as characterized is not prejudicial to the Veteran, as 
these theories of entitlement were addressed by the RO in the 
statement of the case issued in May 2006.  

In August 2006, the Veteran filed new claims seeking special 
monthly compensation and an earlier effective date for the 
grant of a 20 percent evaluation for right thigh scarring.  
These claims are referred to the RO for action and 
adjudication as appropriate.  




FINDINGS OF FACT

1.  In an October 1970 rating decision, service connection 
was established for gun shot wound (GSW) residuals of the 
right thigh, affecting muscle group XV with retained metallic 
foreign bodies in the soft bodies, for which an initial 10 
percent evaluation was established from March 1970; the 
Veteran appealed that decision.

2.  A Board decision issued in January 1973, denied an 
initial rating in excess of 10 percent for GSW residuals of 
the right thigh, affecting muscle group XV with retained 
metallic foreign bodies in the soft bodies, and subsumed the 
earlier October 1970 rating decision for purposes of 
establishing CUE.

3.  In a December 1977 rating decision, the RO granted 
service connection for varicose veins, for which an initial 
10 percent evaluation was assigned, effective from April 
1977; the Veteran did not appeal that decision and it became 
final.  

4.  The December 1977 rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.

5.  On October 7, 1998, the Veteran filed a service 
connection claim for right thigh scarring.

6.  Service connection for right thigh scarring associated 
with the service connected GSW was granted by rating action 
dated in November 1998, at which time an initial non-
compensable disability rating was assigned effective from 
October 23, 1998; that decision was not appealed.  

7.  The November 1998 rating action contained CUE with 
respect to the assignment of an effective date of October 23, 
1998, as evidence establishes that an original service 
connection claim for scarring was actually filed on October 
7, 1998.

8.  On July 25, 2000, the Veteran requested re-evaluation of 
his service-connected GSW/muscle injury residuals.  

9.  Right hip osteoarthritis and degenerative changes were 
initially clinically identified upon VA examination conducted 
in February 2001.  

10.  By rating action dated in July 2001, the RO granted 
service connection for degenerative changes associated with 
the service connected GSW residuals effective from July 25, 
2000; a 10 percent evaluation was continued for a disability 
characterized as residuals of a GSW of the right thigh muscle 
group XV, with degenerative changes.  


CONCLUSIONS OF LAW

1.  The October 1970 RO rating decision has been subsumed by 
a January 1973 Board decision and cannot be challenged on the 
basis of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.105, 20.1104 (2008).

2.  A claim of CUE in the subsumed October 1970 RO decision 
must be denied.  Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 
1998).

3.  The final December 1977 rating decision, which granted 
service connection for varicose veins but did not assign 
separate evaluations for scarring and degenerative changes of 
the hip, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
3.105 (2008).

4.  The criteria for an effective date prior to October 7, 
1998, but no earlier for the grant of service-connection for 
scarring of the right leg and the assignment of an initial 
compensable evaluation, have been met, based on a finding of 
CUE in a November 1998 rating action.  38 U.S.C.A. §§ 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 
3.151, 3.155; 3.400 (2008).

5.  The criteria for an effective date prior to July 25, 
2000, for the grant of service connection for degenerative 
changes associated with the service-connected GSW residuals 
of the right thigh, have not been met.  38 U.S.C.A. §§ 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.151, 
3.155, 3.157(b); 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

A CUE claim must be based on the record and law that existed 
at the time of the prior adjudication in question, and the 
VCAA is not applicable.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  In addition, the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  In this case, there is no evidentiary development 
which could substantiate the Veteran's CUE claims.  See 
VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25,180 (2004) (holding 
that VCAA notice was not required where evidence could not 
establish entitlement to the benefit claimed).  Therefore, he 
is not prejudiced as a result of the Board proceeding to the 
merits of his claims based on CUE.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

With respect to the earlier effective date claims, no VCAA 
notice is necessary because, as is more thoroughly explained 
below, the outcome of the earlier effective date claim 
depends exclusively on documents which are already contained 
in the Veteran's VA claims folder.  The United States Court 
of Appeals for Veterans Claims has held that an appellant 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide her with VCAA notice of the 
laws and regulations governing effective dates, if, based on 
the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  The Board points out 
that one of the earlier effective date claims at issue herein 
has been granted, based on a findings of CUE.  As discussed 
previously, with respect to both CUE and earlier effective 
date claims on appeal, no additional development could alter 
the evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant).

Furthermore, the Board finds that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2008).  The appellant engaged the 
services of a representative, and was provided with ample 
opportunity to submit evidence and argument in support of the 
claims.  Accordingly, the Board will proceed to a decision on 
the merits.

Factual Background

In April 1970, the Veteran filed an original service 
connection claim for residuals of a GSW of the right thigh, 
sustained during service in February 1968. 

In a rating action issued in October 1970, service connection 
was established for residuals of a GSW of the right thigh 
involving muscle group XV with retained metallic fragments in 
the soft tissue, for which a 10 percent evaluation was 
assigned effective from March 1970, under Diagnostic Code 
5315.  The Veteran appealed that decision.

The grant was based in part upon findings made upon VA 
examination conducted in September 1970.  At that time, an 
examination of the skin revealed no dermatitis or other 
abnormality.  X-ray films of the right thigh revealed several 
small metallic fragments in the soft tissues and possible 
periositis due to old injury with no evidence of arthritis or 
degenerative changes.  Examination of the right thigh 
revealed a wound and surgical scar, described as 7 inches in 
length and 1/4 inch in width, involving loss of muscle 
substance and deep adherence.  Mild weakness and adduction of 
the right thigh and leg was noted.  The diagnoses included 
residuals of a GSW of the right thigh involving muscle group 
XV with multiple retained metallic foreign bodies and 
periositis of the femur.  

In a Board decision issued in January 1973, the Board denied 
an initial evaluation in excess of 10 percent for residuals 
of a GSW of the right thigh.

A VA examination was conducted in June 1977 at which time the 
GSW was evaluated.  The examiner noted that a scar 7 3/4" by 1 
3/4"was present on the medial aspect of the top third of the 
right thigh, with no evidence of keloid formation.  Minimal 
residual weakness of the thigh muscles was noted with no gait 
disturbance.  Also noted were varicose veins in the lower 
third of the right thigh.  X-ray films of the right hip and 
femur revealed the presence of 3 small metallic foreign 
bodies, but showed no other abnormalities.  

In a rating action issued in December 1977, a 10 percent 
evaluation was continued for the GSW residuals, and a 
separate 10 percent evaluation was assigned for varicose 
veins of the right leg only, effective from April 1977.  
Service connection for varicose veins was established based 
on treatment in service documented in June 1976, and findings 
of varicose veins made upon VA examination of June 1977.

In a Board decision issued in January 1982, an evaluation in 
excess of 10 percent for residuals of a GSW was denied.  The 
Veteran's claim related to varicose veins was specifically 
identified as not before the Board at that time. 

On VA examination conducted in February 1982, the examiner 
described findings a vertical scar on the right thigh, 6 
inches in length, 1/2 inch in width, and 1/4 inch in depth, which 
was healed and non-tender.  Varicose veins of the right 
middle thigh non-tender, secondary to the GSW, were 
diagnosed.  When examined in December 1982, the diagnoses 
included bilateral varicosities, potentially symptomatic.

In November 1995, the Veteran requested re-evaluated of his 
service-connected right thigh GSW residuals and varicose 
veins of the right leg.  In a rating action issued in June 
1996, an evaluation in excess of 10 percent for residuals of 
a GSW was denied, an increased evaluation of 20 percent 
evaluation was granted for varicose veins of the right leg, 
effective from October 1995, and service connection was 
denied for varicose veins of the left leg. 

In April 1998, the Veteran filed increased rating claims for 
his right thigh GSW residuals and varicose veins of the right 
leg.  

A VA examination was conducted in May 1998 at which time a 
comprehensive evaluation of the skin/GSW scar was undertaken.  
At that time a diagnosis of probable degenerative joint 
disease of the right knee, cannot rule-out damage secondary 
to GSW, was made.

In a rating decision issued in August 1998, the 20 percent 
evaluation for right leg varicose veins, and that 10 percent 
evaluation for GSW residuals of the right thigh, were 
continued.

On October 7, 1998, VA received documentation from the 
Veteran's representative requesting service connection for 
conditions including a scar resulting from the service-
connected GSW of the right thigh, a right hip disorder and a 
back disorder.  In October 23, 1998, the VA RO again received 
documentation from the Veteran's representative requesting 
service connection for the aforementioned conditions.  

In a rating action issued in November 1998, the RO granted 
service connection for a scar, associated with the service-
connected GSW, for which a non-compensable evaluation was 
assigned effective from October 23, 1998.

In December 1999, the Veteran filed increased rating claims 
for varicose veins and GSW residuals/thigh muscle injury.

On July 25, 2000, the Veteran requested re-evaluation of his 
service connected GSW residuals.

Upon VA examination conducted in February 2001, right hip 
osteoarthritis was diagnosed.  The examiner indicated that 
the GSW injury might be causing some degenerative changes of 
the right hip, but indicated that degenerative changes of the 
hip due to aging could not be ruled out.  

In a rating decision issued in July 2001, a 10 percent 
evaluation for GSW residuals of the right thigh with 
degenerative changes (which were service connected in that 
decision effective from July 25, 2000), and a non-compensable 
evaluation for right thigh scarring, were continued.

By rating action of May 2006, an increased evaluation of 30 
percent was granted for GSW residuals of the right thigh with 
degenerative changes, effective from May 28, 2004; and a 20 
percent evaluation was assigned for right thigh scarring, 
effective from May 28, 2003. 

Legal Analysis

Any claim of CUE must be pled with specificity. See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), off's sub nom., 
Andre v. Principe, 301 F.3d 1354 (Fed. Cir. 2002).  In this 
case, the bases of the Veteran's CUE contentions are not 
entirely clear.

In light of the Veteran's arguments it appears that he 
contends that CUE has been made with respect to the original 
rating action (October 1970) granting service connection an 
initial 10 percent evaluation for the GSW residuals of the 
right thigh.  He maintains that the muscle injury was not 
evaluated in accordance with the applicable legal criteria 
and that a separate (compensable) evaluations should been 
assigned for degenerative changes of the right hip; and a 
tender, painful and disfiguring scar.  He also contends that 
scarring and degenerative changes contributed to his varicose 
veins and should have been "evaluated" or separately 
service connected in 1977.  The Board construes this argument 
as a contention of CUE involving the December 1977 rating 
action in which service connection for varicose veins of the 
right leg was established.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim, 
such that either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Id.  Simply to claim 
CUE on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, non-specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

	A.  CUE - October 1970 rating decision

Addressing the CUE claim involving the October 1970 rating 
action, where the RO decision as to which CUE is alleged is 
appealed to the Board, the Board decision in the case 
subsumes any prior RO rating decisions which addressed the 
same issue.  Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 
1998).  When the rating decision is deemed subsumed by a 
supervening Board decision, then as a matter of law the 
rating decision cannot be the subject of a claim of CUE.  
Rather, in such a case, the claimant "must proceed before the 
Board and urge that there was clear and unmistakable error" 
in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 
(Fed. Cir. 2000).

Initially, the question thus arising in this case is whether 
that October 1970 RO decision, for which CUE is claimed, is 
subsumed by the subsequent Board decision issued in January 
1973, arising from the Veteran's appeal of the October 1970 
decision.

It is true that a Board decision may not automatically 
subsume prior RO decisions.  When a lengthy period of time 
passes between the RO decision denying a VA benefit and a 
subsequent Board decision denying the identical benefit, the 
question of whether the subsequent Board decision subsumes 
the earlier RO decision is not automatic, but depends upon 
whether the Board decision decided the same issue that the RO 
decided and whether the RO and subsequent Board decisions 
were based upon the same evidentiary record.  Id.  In 
Dittrich, supra, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) found that a 1960 RO 
decision had been subsumed by the Board's later 1969 decision 
(called "delayed subsuming"), and that the later Board 
decision was based upon essentially the same evidentiary 
record, although "some new and material evidence had been 
acquired in the interim."  Dittrich, at 1353; see also 
VAOGCPREC 14-95 (May 12, 1995).

In this case, while a little over 2 years intervened between 
the October 1970 RO decision and the January 1973 Board 
decision, this is nonetheless not the sort of time lapse 
addressed in Dittrich which gave rise to the doctrine of 
delayed subsuming.  In Dittrich, the RO decision which the 
Federal Circuit found to be subsumed by a 1969 Board decision 
was a 1960 RO decision as to which the Veteran was claiming 
CUE, but there was a later RO decision which that Veteran had 
appealed to the Board giving rise to the Board's 1969 
decision.  In our present case, the Veteran alleges CUE in 
precisely the October 1970 RO decision which he had appealed 
to the Board and which gave rise to the January 1973 Board 
decision.

The same issue of the appropriate initial disability rating 
for the Veteran's GSW residuals of the right thigh was 
addressed by the Board in January 1973 as had been previously 
addressed by the RO in the in the October 1970 decision, from 
which the Veteran initiated his appeal, and as to which he 
now alleges CUE.  With respect to the specific allegations 
raised by the Veteran to the effect that the muscle injury 
was not rated in accordance with the muscle evaluation 
criteria, this is patently not the case nor has he the 
Veteran identified any specific legal error in this regard.  
The Board notes that the regulatory criteria used for 
evaluating muscle injuries and GSW residuals which were in 
effect in 1970 did not include any specific provisions 
compelling the assignment of separate evaluations for 
scarring or degenerative changes, even if shown by the 
evidence.  Accordingly, in essence, the Veteran's actual 
disagreement forming the basis of his CUE contentions 
involves weighing of evidence associated with the level of 
disability rating assigned.  However, a disagreement with how 
the evidence is weighed and evaluated is not clear and 
unmistakable error.  See Baldwin v. West, 13 Vet. App. 1 
(1999); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

To the extent that it might be argued that the October 1970 
rating action does not represent a final decision with 
respect to right thigh scarring or claimed degenerative 
changes of hip, the Court has held that a rating decision 
does not remain "pending and unadjudicated" because VA failed 
to "sympathetically read" an original claim.  See Nelson v. 
Principi, 18 Vet. App. 407 (2004).  This matter is also 
addressed by the holding in Deshotel v. Nicholson, 457 F.3d 
1258 (Fed. Cir. 2006).  In that case, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that if the record shows the existence of an unadjudicated 
claim, raised along with an adjudicated claim, and the RO's 
decision acts (favorably or unfavorably) on one of the claims 
but fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run.  
In this case, scarring of the right thigh was not 
specifically raised as a claim independent from residuals of 
a right thigh GSW, but was in fact evaluated as a component 
of that claim.  Review of the October 1970 rating action 
specifically includes a notation indicating that scarring of 
the right high had been shown.  Degenerative changes of the 
right hip were not shown by the evidence of record at that 
time, to include X-ray films taken in September 1970.  In 
essence, the RO considered the presence/absence of 
manifestations of the residuals of a GSW of the right thigh 
to include right thigh scarring and degenerative changes in 
conjunction with assessing the merits of the claim for 
residual of a right thigh GSW and in conjunction with 
assigning the appropriate evaluation.  Thus, consideration of 
these claimed manifestations was undertaken as part and 
parcel of rendering that decision.  

The Board accordingly concludes that, for purposes of the CUE 
claim, which is the subject of the present appeal, the RO's 
October 1970 decision was subsumed in the January 1973 Board 
decision.  An RO decision that has been affirmed by the Board 
becomes "part and parcel" of the final Board decision.  See 
38 C.F.R. § 20.1104; Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 
1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. 
Brown, 5 Vet. App. 430 (1993 (when a determination of the AOJ 
is affirmed by the BVA, the determination is subsumed by the 
final appellate decision); see also VAOPGCPREC 14-95.

The Veteran is thus legally precluded from claiming CUE in 
the October 1970 RO decision, as contended in the present 
case, because the January 1973 Board decision subsumed that 
October 1970 decision.  Dittrich v. West, supra.  Thus, if 
the appellant wishes to attack that Board decision, he must 
file a motion directly with the Board, alleging CUE in that 
January 1973 Board decision.  38 U.S.C.A. § 7111 (West 2002 & 
Supp. 2009); Brown v. West, supra.  Such a motion may be 
filed at any time.

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative. The motion must include the name of 
the Veteran; the name of the moving party if other than the 
Veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to refilling.  38 C.F.R. § 
20.1404(a) (2008).

Moreover, a motion for revision of a Board decision based on 
CUE must set forth clearly and specifically the alleged clear 
and unmistakable error, or errors, of fact or law in the 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
of this paragraph shall be dismissed without prejudice to 
refilling under this subpart.  38 C.F.R. § 20.1404(b).

No motion meeting these requirements is currently before the 
Board, and hence the Board has no jurisdiction to address any 
question of CUE in the January 1973 Board decision which may 
be impliedly raised by the Veteran's allegations with regard 
to the subsumed October 1970 decision.  Accordingly, because 
there can be no CUE claim addressing the October 1970 RO 
decision as a matter of law, the appealed CUE claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

	B.  CUE - December 1977 rating action 

In a December 1977 rating action, the RO addressed a claim of 
entitlement to service connection for varicose veins.  In 
that decision, service connection was established for 
varicose veins of the right leg effective from April 1977, 
for which a 10 percent evaluation was assigned under 
Diagnostic Code 7120.  That claim was not appealed and became 
final.

With respect to the December 1977 rating action, the Veteran 
asserts that it was clear and unmistakable error for the RO 
not to have identified the degenerative changes associated 
with the service-connected GSW of right thigh disability, or 
to have separately service-connected the right thigh scar as 
a residual of the GSW of right thigh.  The Veteran maintains 
that these conditions were not evaluated until July 2000 and 
should have been service-connected and evaluated in 1977.  
The Veteran has argued that it was the scarring and 
degenerative changes that contributed to varicose veins and 
therefore, should have been clearly evident in 1977 and 
separately service-connected on that basis at that time. 

At the time of the October 1977 claim that gave rise to the 
December 1977 rating decision, the Veteran complained of 
right leg tightness and giving way, although this was not 
specifically described or claimed as varicose veins.  
Degenerative changes and right thigh scarring were not 
mentioned in conjunction with the claim filed in October 
1977.  It was not until October 1998, that the Veteran 
initially and specifically requested service connection for a 
right hip disorder and for scarring of the right thigh.  In a 
November 1998 rating action, service connection was denied 
for a right hip disorder and a noncompensable evaluation was 
assigned for scarring related to the GSW, effective from 
October 23, 1998.   

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of CUE to be valid, there must have been an 
error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Id.  Where evidence 
establishes CUE, the prior decision will be reversed or 
amended. For the purpose of authorizing benefits, the rating 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. §§ 3.104(a), 3.400(k) (2008).

Under the provisions of 38C.F.R. § 4.104, Diagnostic Code 
7120 in effect in 1977, a 10 percent evaluation applied to 
bilateral or unilateral involvement if the disability was 
moderate, with varicosities of the superficial veins below 
the knees, with symptoms of pain or cramping on exertion.  38 
C.F.R. § 3.104, Diagnostic Code 7120 (1997).  A 30 percent 
(20 percent if unilateral) rating applies if the disability 
was moderately severe, involving superficial veins above and 
below the knee, with varicosities of the long saphenous 
ranging in size from one to two centimeters in diameter, with 
symptoms of pain or cramping on exertion and no involvement 
of deep circulation.  Id.

At the time of the December 1977 rating decision, scars that 
were not on the head, face or neck, warranted a compensable 
evaluation if they were poorly nourished with repeated 
ulceration, were tender or painful on objective 
demonstration, or caused limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (1977). 

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Veteran's has not argued, nor does 
the record reflect, that the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7120, were not properly applied in 
conjunction with 1977 rating action.  That rating criteria 
contains no provisions addressing or compelling the 
assignment of separate evaluations for scarring or 
degenerative changes, in conjunction with rating varicose 
veins.  

Similarly, the Veteran has not alleged that the correct facts 
were not before the adjudicators.  The Veteran has argued 
that scarring and degenerative changes contributed to 
varicose veins and therefore, should have been separately 
service-connected on that basis.  However, the Board finds 
that there was no evidence was on file at the time of the 
December 1977 rating decision which established such a link; 
moreover degenerative changes of the right thigh/hip were not 
shown at that time or until 2001.  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

Moreover, upon VA examinations conducted in 1970 and 1977, 
the right thigh scar was not described as poorly nourished 
with repeated ulceration, tender or painful on objective 
demonstration, nor was there evidence that the scarring 
caused limitation of function of the part affected.  As such, 
the right thigh scarring, while present, would not have 
warranted a compensable evaluation at the time of the 
December 1977 rating decision.  See Id.  Thus, even if a 
separate evaluation had been granted, an additional award of 
benefits would not have resulted.  Accordingly, the December 
1977 rating decision does not contain CUE, because any error 
that existed in the decision with respect to rating the 
scarring would not have manifestly changed the outcome of the 
decision.  See Damrel, 6 Vet. App. at 245.

Simply to claim CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE, nor can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
The Board again emphasizes that to present a valid claim of 
CUE, the Veteran cannot simply request that the Board reweigh 
or reevaluate the evidence.  See id.

To the extent that the Veteran's is maintaining that an 
evaluation/examination of the varicose 
veins/scarring/arthritis should have been undertaken prior to 
July 2000, a breach of a duty to assist cannot constitute CUE 
and "grave procedural error" does not render a decision of VA 
non-final.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 
2002), overruling Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  A CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and an 
incomplete record, factually correct in all other respects, 
is not CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994)

In argument presented in October 2004, the Veteran indicated 
that the provisions of 38 C.F.R. § 3.102, concerning the 
resolution of reasonable doubt in favor of the Veteran, were 
not applied in conjunction with his CUE claims.  In 
determining whether there is CUE, the doctrine of resolving 
reasonable doubt in favor of the Veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

In view of the foregoing, the Board finds that the Veteran 
has failed to establish that the RO committed CUE in the 
December 1977 rating decision.  There is no indication that 
the RO did not properly consider all evidence before it in 
December 1977 or that it failed to correctly apply the 
appropriate laws and regulations to the Veteran's claim.  
Therefore, the Veteran has not demonstrated CUE, and his 
claim for revision of the December 1977 rating decision must 
be denied.

	C.  Earlier Effective Dates 

Turning to the merits of the claims based on application of 
the earlier effective date provisions, the Veteran seeks an 
effective date prior to October 23, 1998, for the grant of 
service connection and the assignment of a separate non-
compensable evaluation for scarring of the right thigh; and 
an effective date prior to July 25, 2000, for the grant of 
service connection for degenerative changes of the right 
thigh associated and evaluated with residuals of a GSW of the 
right thigh with retained fragments. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2008).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  38 C.F.R. § 3.157.  However, 
according to the Court, 38 C.F.R. § 3.157 only applies to a 
defined group of claims.  See Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (section 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  

Recent case law has emphasized that once there is a relevant 
final decision on an issue, there cannot be a "freestanding 
claim" for an earlier effective date.  Rudd v. Nicholson, 20 
Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 
(Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 
(Fed. Cir. 2005).  The only way the Veteran could attempt to 
overcome the finality of the November 1998 (scar) and July 
2001 (degenerative changes) decisions - in an attempt to gain 
an earlier effective date - is to request a revision of that 
decision based on CUE.  See Cook, 318 F.3d at 1339; see also 
38 U.S.C.A. § 5109A(a) (West 2002) ("a decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error. If evidence establishes the 
error, the prior decision shall be reversed or revised.").

Neither the Veteran nor his representative has asserted that 
either the November 1998 or July 2001 rating decisions 
contained CUE.  As such, the Veteran's current contentions do 
not amount to a claim that there was CUE with a past 
decision, but rather a "freestanding claim" for an earlier 
effective date.  As noted above, the Veteran did not file a 
timely appeal as to either the November 1998 or July 2001, 
decisions; these then became final and are not subject to 
revision.

However, the Board notes that the November 1998 decision does 
in fact contain a CUE with respect to the effective date 
assigned therein, and accordingly the Board will correct and 
revise that date in this decision.  

In this case, a review of the file reflects that scarring was 
first claimed for purposes of establishing service connection 
on October 7, 1998, more than two weeks prior to the 
effective date of October 23, 1998 assigned in the November 
1998 rating action; representing a CUE in the assignment of 
the effective date.  Accordingly, October 7, 1998, represents 
the date of the initial claim for scarring, and as will be 
explained herein, and the appropriate effective date in this 
case.  

The Veteran essentially maintains that scarring of the right 
thigh associated with the SFW was documented by medical 
records dated well prior to the currently assigned (herein) 
effective date of October 7, 1998.  While this is true, the 
mere presence of medical evidence does not establish intent 
on the part of the Veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Thus, any prior VA medical records are not 
interpreted as an informal claim.  Stated differently, merely 
seeking treatment or even having a disability or injury, does 
not establish a claim, to include an informal claim, for 
service connection.  As such, the medical records may not be 
used as claims of service connection.  38 C.F.R. § 3.157.

The U.S. Court of Appeals for Veterans Claims (Court) has 
made it plain that the date of the filing of a claim is 
generally controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet .App. 391 (1997); Wright v. Gober, 10 Vet. 
App. 343 (1997).

In this case, an earlier effective date may not be assigned 
prior to the original service connection claim for scarring 
filed on October 7, 1998.  The statute is clear, it states 
that the effective date of an award based on an original 
claim for service connection "shall not be" prior to the date 
of receipt of claim.  The regulation is also clear, it states 
that if the claim is not received within one year following 
separation from service, then the effective date is the date 
of claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 and 3.400(b)(2)(ii).  The date of entitlement 
precedes the date of the claim here as it was established 
that the Veteran had the disability in question.  Thus, the 
date of claim as the later date is the controlling date for 
the effective date assigned under the factual circumstances 
of this case.  See 38 U.S.C.A. § 5110(a) (effective date of 
original claim shall not be earlier than the date of receipt 
of application therefor).

While technically, the Board has granted an earlier effective 
date of October 7, 1998 for the grant of service connection 
for scarring of the right thigh in this case, the practical 
effect will be the same as if the October 23, 1998, were 
continued.  This is because an initial non-compensable 
evaluation was assigned for the scarring, and as such there 
is no monetary benefit associated with this limited grant.  
In addition, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension, or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 C.F.R. § 
3.31.  Accordingly, based on CUE in a November 1998 decision 
relating to the effective date assigned therein, an effective 
date of October 7, 1998, but no earlier is assigned herein 
for the grant of service connection for right leg scarring, 
and to this extent the claim is granted.

With respect to the claim for an effective date prior to July 
25, 2000 for degenerative changes associated with the right 
thigh GSW; that date was assigned based on a claim for re-
evaluation for the service connected GSW residuals filed on 
July 25, 2000.  However, the Board points out that 
degenerative changes were not initially clinically identified 
until February 2001 when a VA examination was conducted.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

Technically, the later of these two dates is the date 
entitlement arose which was February 16, 2001, the date of 
the VA examination.  However, as degenerative changes are not 
separately rated but have been associated part and parcel 
with the service connected GSW residuals, the currently 
assigned effective date of July 25, 2000, is appropriate.  As 
a claim for degenerative changes was not filed prior to that 
time nor were such manifestations clinically shown at that 
time, the claim for an earlier effective date must be denied.  

Moreover, at the time the RO granted service connection for 
degenerative changes associated with the service connected 
GSW residuals in the July 2001 rating action, and assigned an 
effective date of July 25, 2000, the Veteran did not 
challenge the effective date of that rating.  Under VA law 
there is no basis for a freestanding earlier effective date 
claim from matters addressed in a final rating decision.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The July 2001 
final rating action is not shown to contain CUE, nor does the 
Veteran specifically contend.  Therefore, the Veteran has no 
basis to assert a free-standing claim for an earlier 
effective date based on this raring action, and as such the 
claim must be denied on this basis also.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).


ORDER

The issue of CUE in a prior rating decision issued in October 
1970, is denied.

The claim for revision of the December 1977 rating decision 
on the grounds of CUE is denied.

An effective date of September 7, 1998, for the grant of 
service connection and the assignment of a non-compensable 
evaluation for scarring associated with a service-connected 
GSW of the right thigh, based on CUE contained in a November 
1998 rating decision, is granted.  

An effective date prior to July 25, 2000, for the grant of 
service connection for degenerative changes of the right 
thigh associated and evaluated with residuals of a gun shot 
wound of the right thigh with retained fragments, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


